Case: 13-1464    Document: 10     Page: 1   Filed: 08/02/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                BEAVER KEITH GAMBLE,
                      Appellant,
                             v.
     COMMISSIONER OF INTERNAL REVENUE,
                  Appellee.
                __________________________

                        2013-1464
                __________________________

     Appeal from the United States Tax Court in No. 5128-
 13, Chief Judge John O. Colvin.
                  __________________________

  Before RADER, Chief Judge, BRYSON and WALLACH, Cir-
                       cuit Judges.
 PER CURIAM.
                        ORDER
     Pursuant to the court’s June 27, 2013 order, the court
 considers whether this appeal should be transferred to the
 United States Court of Appeals for the Eleventh Circuit.
     Beaver Keith Gamble appeals from an order of the
 United States Tax Court dismissing his complaint for lack
 of jurisdiction. This court is a court of limited jurisdic-
 tion, and does not have jurisdiction over this appeal. See
 28 U.S.C. § 1295(a); see also 26 U.S.C. § 7482 (a) (The
Case: 13-1464         Document: 10    Page: 2    Filed: 08/02/2013




 GAMBLE V. COMMISSIONER                                        2


 United States Courts of Appeals (other than the United
 States Court of Appeals for the Federal Circuit) shall
 have exclusive jurisdiction to review the decisions of the
 Tax Court[.]).
     The court notes that the United States Tax Court’s
 docket sheet indicates that this appeal was filed with the
 United States Court of Appeals for the Eleventh Circuit.
 While the clerk of the United States Tax Court addressed
 the notice of filing of notice of appeal to the United States
 Court of Appeals for the Eleventh Circuit, it was trans-
 mitted to this court. Therefore, transfer is appropriate.
       Accordingly,
       IT IS ORDERED THAT:
    The appeal is transferred pursuant to 28 U.S.C.
 § 1631 to the United States Court of Appeals for the
 Eleventh Circuit.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

 s26